UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 21-2145 DOC (PVC) Date: June 23, 2020
Title Gilbert J. Carlin, Jr. v. Officer Tamayo

 

 

Present: The Honorable Pedro V. Castillo, United States Magistrate Judge

 

 

Marlene Ramirez None
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
THIS ACTION BE DISMISSED FOR FAILURE TO
PROSECUTE

On March 8, 2020, Plaintiff Gilbert J. Carlin, Jr. ("Plaintiff’), a California state
prisoner proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. § 1983.
("Complaint," Dkt. No. 1). Plaintiff alleges that Los Angeles County Sheriff's
Department Officer Tamayo, the sole Defendant named in this action, failed to protect
him from an assault by other inmates. (/d. at 5). The Complaint seeks compensatory and
punitive damages from Defendant for violating Plaintiff's Eighth Amendment night to be
free from cruel and unusual punishment. (/d. at 5-6).

On April 19, 2021, the Court issued an Order Dismissing Complaint with Leave to
Amend due to two procedural defects. (“ODLA,” Dkt. No. 5). The first procedural issue
was the omission of the named parties to the action on the front page of the Complaint.
(Id. at 2). The second issue was that the signature block of the Complaint was neither
signed nor dated. (/d.). Plaintiff was required to file either an amended complaint or
request voluntary dismissal of this action pursuant to Federal Rules of Civil Procedure
41(a) within 21 days of the ODLA. (dd. at 2-3). The Court expressly warned Plaintiff

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 21-2145 DOC (PVC) Date: June 23, 2020
Title Gilbert J. Carlin, Jr. v. Officer Tamayo

 

that the failure to abide by the Court’s order may result in a recommendation that this
action be dismissed with prejudice for failure to prosecute. (/d. at 3). The deadline has
expired and Plaintiff has failed to correct the procedural defects in the complaint or
request voluntary dismissal.

Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within twenty-one (21
days of the date of this Order, why the Magistrate Judge should not recommend that this
action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
Order by filing a First Amended Complaint, curing the defects of the initial Complaint.
To cure the defects of the Complaint, Plaintiff will only need to: (1) complete the caption
on page one of the pleading by indicating the names of the parties; (2) write the words
“First Amended” immediately below the case number and immediately above the name
of the pleading, “Civil Rights Complaint,” also on the first page of the pleading, and (3)
sign and date the pleading on page six with the date that Plaintiff delivers the First
Amended Complaint to prison authorities for mailing to the Court. For Plaintiff's

convenience, the Court is attaching a copy of the Complaint for Plaintiff to complete
and return as indicated above in the ODLA.

 

If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
Dismissal form is attached for Plaintiff’s convenience. Plaintiff is again warned that
the failure to timely file a response to this Order may result in a recommendation that this
action be dismissed with prejudice for failure to prosecute and obey court orders pursuant
to Federal Rule of Civil Procedure 41(b).

The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
his address of record.

IT IS SO ORDERED.

00:00
Initials of Preparer mr

 

CV-90 (03/15) Civil Minutes — General Page 2 of 2
